Citation Nr: 1602856	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-21 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bacteria in urine.

2.  Entitlement to service connection for a muscle condition with chest and shoulder pain.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for back tumors.

5.  Entitlement to an initial disability rating higher than 20 percent for service-connected impairment of the humerus.

6.  Entitlement to an effective date earlier than January 24, 2013, for the award of service connection for impairment of the humerus.

7.  Whether the reduction of the Veteran's 30 percent evaluation for degenerative joint disease of the right shoulder to a 20 percent evaluation, effective February 1, 2015, was proper.

8.  Entitlement to service connection for acid reflux.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2013, November 2014, and January 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


REMAND

In November 2014, the RO granted service connection for impairment of the humerus, assigning a 20 percent disability rating effective January 24, 2013, and reduced the rating for the Veteran's service-connected degenerative joint disease of the right shoulder from 30 percent to 20 percent.  In January 2015, the RO denied service connection for acid reflux, diabetes mellitus, sleep apnea, and a psychiatric disorder.  Subsequently in March 2015, the Veteran submitted a timely notice of disagreement (NOD) with the January 2015 rating decision and in September 2015 submitted a NOD with the November 2014 rating decision.  Although it appears that the RO is addressing the matter, a statement of the case (SOC) has not yet been issued on these claims, or at least one is not in the record before the Board.  Where a NOD has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran claims that he was exposed to contaminated water during service in Camp Lejeune.  The record does appear to contain the Veteran's entire personnel records.  Although Camp Lejeune is referenced, a complete picture of the Veteran's presence at Camp Lejeune could be relevant to the case.  Also, the Veteran's work duty location and information regarding whether the Veteran resided on base or off base should be confirmed if possible in accordance with VA's Adjudication Procedures Manual.  See VBA Manual M21-1, IV.ii.1.I.6. (2015).

In March 2013, the Social Security Administration (SSA) responded to a request for records stating that the records were submitted via CD.  These records, however, are not contained in the claims file and must be associated with the record on remand as the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

The most recent VA treatment record contained in the claims file is dated January 2015, which shows that a urine sample was collected for analysis.  No subsequent records are part of the file.  Thus, VA treatment records dated since January 2015 should be obtained on remand.

The Veteran claims that his current back disability is caused by his service-connected right and left shoulder disabilities.  In January 2013, the Veteran was afforded a VA examination and was diagnosed as having mild thoracolumbar degenerative spine disease with minimal levoscoliosis.  The examiner opined that this condition was not caused by, related to, or secondary to his shoulder condition and there was no association in the conditions of both shoulders and the minimal changes in the back.  The examiner explained that for a man of his age who has worked in heavy manual labor jobs over years, it was not unusual to have these changes in his thoracolumbar spine and his overall posture did not seem to be altered by his shoulder condition to cause back pathology in the long run.  The examiner did not provide adequate rationale for his opinion and failed to address whether the Veteran's back disability was aggravated by his service-connected right and left shoulder disability.  The Veteran was afforded another VA examination in August 2013; however, this examination only addressed whether the back disability was related to his in-service back pain complaints.  A new examination and medical opinion addressing possible secondary aggravation should be obtained on remand.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete service personnel records.  Specifically, his work duty location and information regarding whether the Veteran resided on base or off base must be verified if possible.  If the records do not exist or further attempts to obtain the records would be futile notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Associate the SSA records that were submitted via CD.  If these records are not found, request from the SSA complete copies of the determination on the Veteran's claim for disability benefits, together with the medical records that served as the basis for such determination.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.

3.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disabilities.  After securing the necessary release, obtain these records, including any outstanding VA treatment records dated from January 2015.  If these records are not available, a negative reply is required.

4.  Schedule the Veteran for an examination by an appropriate medical professional to determine the etiology of his back disability.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that his back disability is caused or aggravated by his service-connected right and left shoulder disabilities.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Issue the Veteran a SOC with respect to of entitlement to a higher initial rating and earlier effective date for impairment of the humerus, whether reduction of rating for degenerative joint disease of the right shoulder was proper, and service connection for acid reflux, diabetes mellitus, sleep apnea, and a psychiatric disorder, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  

6.  Finally, readjudicate the issues remaining on appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

